This is an appeal from the action of a single justice denying a motion to enlarge the time for perfecting appeals in three of five cases arising from an unconsummated 1970 purchase and sale agreement. See Mass. R. A. P. 14 (b), 365 Mass. 859 (1974). The cases were apparently tried in sequence before a Superior Court judge sitting without jury. In a careful memorandum and order the single justice fully explained his reasons for his action. No good purpose will be served by reviewing the facts. Suffice it to say that no abuse of discretion was shown. The decision of the single justice denying the petitioner’s motion to enlarge the time in perfecting the appeals in the three cases in question is affirmed.

So ordered.